Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.   US 9,590,668, filed 11/30/2015, shows these instant figures 2 and 3 in figures 6 and 2, respectively. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 2, 3, 16, 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2, 3, 16 and 17 recite the limitation "the load metric" in line 1 of each of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 15 recite the term of a “complex load metric”. The examiner believes the term in claims 2, 3, 16 and 17 refer to this term of claims 1 and 15.
Claim 26 recites the limitation "the power amplifier system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 9, 15, 16, 22, 26 and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Camuffo et al (US 2012/0219048).
Regarding clam 1, Camuffo discloses a method for digital predistortion (Figure 2. Joint adaptive bias point adjustment and digital pre-distortion for power amplifier.), comprising: 
determining one or more system characteristics (the system characteristic can be a number of characteristics including the output signal or the figure of merit (FOM) of the output signal. Paragraph 0041: the description of figure 4 utilizes the term “actual merit” to refer to an actual “goodness” of a signal (e.g., linearity), “measured figure of merit” to refer to a numeric value calculated to correspond to a measured signal’s “goodness”.) for a power amplification system, comprising at least a power amplifier (figure 2: power amplifier 218), that produces output with non-linear distortions (abstract: a pre-distortion element may be configured to perform adaptive digital pre-distortion (DPD) on a transmission chain input signal to account for non-linearities generated through the adaptive biasing. Paragraph 0002: Adaptive DPD may be used to improve the quality of a signal by linearizing the non-linear response of a power amplifier.), wherein the one or more system characteristics include a representation of an estimate for a complex load metric (voltage standing wave ratio changes", paragraph 0040: The system will continuously monitor the output signal to ensure the figure of merit remains within a target range. Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.), for the power amplification (para 0040: the figure of merit of an output signal may be continuously evaluated within a predetermined number of time slots. Para 0023: The feedback loop provides a feedback signal SFB, comprising information about the output signal SOUT (e.g., phase, amplitude, etc.), to the FOM measurement element 108, which may execute an algorithm that evaluates signal properties of the output signal and generates a measured figure of merit, based upon the feedback signal SFB. Figure 2: The power amplifier 218 is coupled to the antenna.); and 
determining, based on the one or more system characteristics corresponding to the estimate for the complex load metric, digital predistortion (DPD) coefficients to control operation of the power amplification system (para 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients).).
Regarding claim 2, Camuffo discloses wherein the load metric comprises a complex voltage standing wave ratio (VSWR) metric associated with load conditions for the power amplification system resulting from the load (voltage standing wave ratio changes, paragraph 0040: Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.).
(paragraph 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients). Paragraph 0035: If the measured figure of merit indicates that the actual merit is within the predetermined target range, the non-linearities introduced by the adaptive biasing are evaluated and the one or more pre-distortion coefficients used to generate a distorted input signal may be updated. And, if the measured figure of merit indicates that the actual merit is worse than the predetermined target range, the biasing conditions may be increased, thereby increasing the current consumption and the measured figure of merit.).
Regarding clam 15, Camuffo discloses a power amplification system, comprising:
at least a power amplifier (figure 2: power amplifier 218), that produces output with non-linear distortions (abstract: a pre-distortion element may be configured to perform adaptive digital pre-distortion (DPD) on a transmission chain input signal to account for non-linearities generated through the adaptive biasing. Paragraph 0002: Adaptive DPD may be used to improve the quality of a signal by linearizing the non-linear response of a power amplifier.), and
(Figure 2), the controller configured to: 
determine one or more system characteristics (the system characteristic can be a number of characteristics including the output signal or the figure of merit (FOM) of the output signal. Paragraph 0041: the description of figure 4 utilizes the term “actual merit” to refer to an actual “goodness” of a signal (e.g., linearity), “measured figure of merit” to refer to a numeric value calculated to correspond to a measured signal’s “goodness”.) for a power amplification system, wherein the one or more system characteristics include a representation of an estimate for a complex load metric (voltage standing wave ratio changes", para 0040: The system will continuously monitor the output signal to ensure the figure of merit remains within a target range. Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.), for the power amplification system coupled to a load (para 0040: the figure of merit of an output signal may be continuously evaluated within a predetermined number of time slots. Para 0023: The feedback loop provides a feedback signal SFB, comprising information about the output signal SOUT (e.g., phase, amplitude, etc.), to the FOM measurement element 108, which may execute an algorithm that evaluates signal properties of the output signal and generates a measured figure of merit, based upon the feedback signal SFB. Figure 2: The power amplifier 218 is coupled to the antenna.); and 
determine, based on the one or more system characteristics corresponding to the estimate for the complex load metric, digital predistortion (DPD) coefficients to control operation of the power amplification system (para 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients).).
Regarding claim 16, Camuffo discloses wherein the load metric comprises a complex voltage standing wave ratio (VSWR) metric associated with load conditions for the power amplification system resulting from the load (voltage standing wave ratio changes, paragraph 0040: Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.).
Regarding claim 22, Camuffo discloses wherein the controller configure to determine, based on the one or more system characteristics corresponding to the estimate for the complex load metric, the DPD coefficients to control the operation of the power amplification system is configured to: select, from a plurality of sets of DPD coefficients, a DPD coefficient set associated with a pre-determined complex load metric value that most closely matches the estimate for the load metric (paragraph 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients). Paragraph 0035: If the measured figure of merit indicates that the actual merit is within the predetermined target range, the non-linearities introduced by the adaptive biasing are evaluated and the one or more pre-distortion coefficients used to generate a distorted input signal may be updated. And, if the measured figure of merit indicates that the actual merit is worse than the predetermined target range, the biasing conditions may be increased, thereby increasing the current consumption and the measured figure of merit.).
Regarding clam 26, Camuffo discloses a design structure encoded on a non-transitory machine readable medium, said design structure comprising elements that, when processed in a computer aided design system, generate a machine executable representation of a power amplification system (paragraph 0063: the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereto to control a computer. The term article of manufacture as used herein is intended to encompass a computer program accessible from any computer readable device, carrier or media.), comprising:
an amplifier circuit (figure 2: power amplifier 218), that produces output with non-linear distortions (abstract: a pre-distortion element may be configured to perform adaptive digital pre-distortion (DPD) on a transmission chain input signal to account for non-linearities generated through the adaptive biasing. Paragraph 0002: Adaptive DPD may be used to improve the quality of a signal by linearizing the non-linear response of a power amplifier.), and
a control circuit coupled to at amplifier circuit (Figure 2), the control circuit configured to: 
determine one or more system characteristics (the system characteristic can be a number of characteristics including the output signal or the figure of merit (FOM) of the output signal.  Paragraph 0041: the description of figure 4 utilizes the term “actual merit” to refer to an actual “goodness” of a signal (e.g., linearity), “measured figure of merit” to refer to a numeric value calculated to correspond to a measured signal’s “goodness”.) for a power amplification system, wherein the one or more system characteristics include a representation of an estimate for a complex load metric (voltage standing wave ratio changes", para 0040: The system will continuously monitor the output signal to ensure the figure of merit remains within a target range. Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.), for the power amplification system coupled to a load (para 0040: the figure of merit of an output signal may be continuously evaluated within a predetermined number of time slots. Para 0023: The feedback loop provides a feedback signal SFB, comprising information about the output signal SOUT (e.g., phase, amplitude, etc.), to the FOM measurement element 108, which may execute an algorithm that evaluates signal properties of the output signal and generates a measured figure of merit, based upon the feedback signal SFB. Figure 2: The power amplifier 218 is coupled to the antenna.); and 
determine, based on the one or more system characteristics corresponding to the estimate for the complex load metric, digital predistortion (DPD) coefficients to control operation of the power amplification system (para 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients).).
Regarding clam 27, Camuffo discloses a non-transitory computer readable media programmed with a set of instructions executable on a processor that, when executed, cause the operations (paragraph 0063: the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereto to control a computer. The term article of manufacture as used herein is intended to encompass a computer program accessible from any computer readable device, carrier or media.) comprising:
determining one or more system characteristics (the system characteristic can be a number of characteristics including the output signal or the figure of merit (FOM) of the output signal. Paragraph 0041: the description of figure 4 utilizes the term “actual merit” to refer to an actual “goodness” of a signal (e.g., linearity), “measured figure of merit” to refer to a numeric value calculated to correspond to a measured signal’s “goodness”.) for a power amplification system, comprising at least a power amplifier (figure 2: power amplifier 218), that produces output with non-linear distortions (abstract: a pre-distortion element may be configured to perform adaptive digital pre-distortion (DPD) on a transmission chain input signal to account for non-linearities generated through the adaptive biasing. Paragraph 0002: Adaptive DPD may be used to improve the quality of a signal by linearizing the non-linear response of a power amplifier.), wherein the one or more system characteristics include a representation of an estimate for a complex load metric (voltage standing wave ratio changes", para 0040: The system will continuously monitor the output signal to ensure the figure of merit remains within a target range. Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold.), for the power amplification system coupled to a load (para 0040: the figure of merit of an output signal may be continuously evaluated within a predetermined number of time slots. Para 0023: The feedback loop provides a feedback signal SFB, comprising information about the output signal SOUT (e.g., phase, amplitude, etc.), to the FOM measurement element 108, which may execute an algorithm that evaluates signal properties of the output signal and generates a measured figure of merit, based upon the feedback signal SFB. Figure 2: The power amplifier 218 is coupled to the antenna.); and 
determining, based on the one or more system characteristics corresponding to the estimate for the complex load metric, digital predistortion (DPD) coefficients to control operation of the power amplification system (para 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Camuffo et al (US 2012/0219048) in view of Bonnet et al (US 2010/0019983).
Regarding claim 3, Camuffo discloses the method stated above. Camuffo does not explicitly disclose wherein the load metric comprising the complex VSWR metric comprises a phase component and an amplitude component. Bonnet discloses the RF transmitter shown in figure 3. Paragraphs 0011 and 0014 disclose it would be desirable .

5.	Claims 4-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Camuffo et al (US 2012/0219048) in view of Ishimaru (JP 4813995 B2).
Regarding claims 4, 5, 18 and 19, Camuffo discloses the method and power amplification system as stated above. Camuffo does not disclose wherein determining the one or more system characteristics comprises: determining input power, PIN, of an input signal provided to the power amplification system, an output power, Pout, of an output of the power amplification system resulting from amplification operations performed on the input signal, and a bias current, IPA, provided to the power amplification system.  
Ishimaru discloses a power amplification system shown in figure 2. Figure 2 shows a first detector 100 that detects power of an input signal and outputs an input detection voltage signal 110, a second detector 106 which detects power of an output signal and outputs an output detection voltage signal 112, a bias controller 94 which controls an amplification gain of the power amplifier 80 constant based on comparison 
Regarding claims 6, 7 and 20, the combination discloses deriving, based on the one or more system characteristics, the estimate for the complex load metric for the power amplification system coupled to the load by deriving the estimate for the complex load metric as a function of PIN, POUT, and IPA (Camuffo: paragraph 0040: The system will continuously monitor the output signal to ensure the figure of merit remains within a target range. Such continuous monitoring allows adjustments to be made to the figure of merit (e.g., through adaptive biasing and/or digital pre-distortion) in response to changing conditions (e.g., temperature changes, voltage standing wave ratio changes, etc.) that may cause the measured figure of merit to rise above the predetermined threshold. The figure of merit of an output signal may be continuously evaluated within a predetermined number of time slots. Paragraph 0023: The feedback loop provides a feedback signal SFB, comprising information about the output signal SOUT (e.g., phase, amplitude, etc.), to the FOM measurement element 108, which may execute an algorithm that evaluates signal properties of the output signal and generates a measured figure of merit, based upon the feedback signal SFB. Figure 2: The power amplifier 218 is coupled to the antenna. Ishimaru: Figure 2 shows a first detector 100 that detects power of an input signal and outputs an input detection voltage signal 110, a second detector 106 which detects power of an output signal and outputs an output detection voltage signal 112, a bias controller 94 which controls an amplification gain of the power amplifier 80 constant based on comparison between the input detection voltage signal 110 and the output detection voltage signal 112, and a predistortion circuit 102 which imparts to the input signal phase delay corresponding to a base bias current of the power amplifier 80 (paragraphs 0040 and 0041. The power ratio of the input power and output power is maintained at a constant amount.).  
Regarding claim 8, the combination discloses deriving the estimate for the complex load metric as a function of PIN, POUT, and IPA comprises: mapping PIN, POUT, and IPA to one or more of a plurality of pre-determined complex load metric values (The continuous monitoring and updating will correspond to one or more of a plurality of pre-determined complex load metric values. Camuffo further discloses the use of a predetermined quality standard and target range in paragraphs 0026 and 0033.).

6.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Camuffo et al (US 2012/0219048) in view of Brown et al (US 2010/0225390).

However, Brown discloses a digital pre-distortion system selecting from a plurality of sets of DPD coefficients, based on the one or more system characteristics corresponding to the estimate for the complex load metric, two or more sets of DPD coefficients (paragraph 0022: The estimation process optimizes a simplified pre-distorter model which shares the same structure as the real time pre-distorter but whereas the real-time pre-distorter may contain 128-256 distinct magnitude bands the simplified model considers a much reduced model with typically 16-32 magnitude bands which will be referred to as the estimation bands. Greater or fewer magnitude bands may be used in the estimation model and in the pre-distorter model. The estimation process may include optimizing the complex gain values associated with each of the estimation bands in order to find the optimum complex coefficients in the least squares sense.); and determining an interpolated set of DPD coefficients from the selected two or more sets of DPD coefficients for use with the power amplification system (paragraph 0022: A linear interpolation approach is then used to map the reduced number of estimation band coefficients on to the full range of magnitude bands defined in the real time look-up table (LUT). This approach limits the number of coefficients which are required to be optimized in the least squares sense to a number which is practical for optimization using limiting processor resources.). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the method of using more than one set of DPD coefficients and further determining an interpolated set as taught by Brown for the method of Camuffo since it allows for providing practical optimization of the DPD coefficients.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Camuffo et al (US 2012/0219048) in view of Phillips et al (US 2008/0085684).
Regarding claim 11, Camuffo discloses the method stated above. Camuffo does not disclose determining the one or more system characteristics for the power amplification system without RF feedback from the load. Phillips discloses the transmitters shown in figures 1 and 2. These transmitters include a predistortion module, power amplifier and load. Figure 1 shows the predistortion module does not receive a feedback signal. Figure 2 shows the predistortion module receiving a feedback signal from the power control/current detection circuit 208. But this signal is not RF feedback. Phillips discloses one of the methods of providing predistortion in a transmitter but without providing RF feedback. Eliminating RF feedback will allow the predistortion of the transmit signal to be accomplished quickly by eliminating the time for the RF feedback and subsequent predistortion adjustments form taking place, improving .

8.	Claims 12-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Camuffo et al (US 2012/0219048) in view of Kim et al (US 2011/0156815).
	Regarding claims 12 and 24, Camuffo discloses the method and system stated above. Camuffo further discloses processing an input signal to the power amplification system to produce a compensated signal according to the DPD coefficients (paragraph 0033: if the measured figure of merit violates the first predetermined threshold value (e.g., is above the first predetermined threshold value) the pre-distortion element will operate to distort the incoming signal and improve the figure of merit (e.g., reduce the value of the figure of merit), while the adaptive biasing element 208 will continue to operate to reduce the current consumption (e.g., figure of merit). Paragraph 0027: each stepwise reduction in current consumption made by the adaptive biasing element 110 is followed by the pre-distortion element 112 generating an updated distorted version of the signal input to the transmission chain 104 (e.g., performing an update to pre-distortion coefficients).). Camuffo does not disclose applying a set of basis functions to the input signal to produce respective signal components corresponding to the set of basis functions, applying the DPD coefficients to the respective signal components of the set of basis functions to produce resultant predistorted signal components, and combining the resultant 
	Kim discloses the digital predistortion circuit shown in figure 1. The DPD includes the polynomial based predistortion shown in figure 3. A set of basis functions are applied in the branches of the PD. DPD coefficients are applied in each of the branches. Paragraph 0039 described the circuit shown in figure 3 and states coefficients for the multiple FIR filters are updated by the digital predistortion algorithm. The predistorted signal components are combined to produce a predistorted signal provided to a transmit chain of the PA system in adder 308. Kim allows for high efficiency and high linearity to be achieved as stated in paragraph 0022. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DPD of Kim into the method and system of Camuffo.
	Regarding claims 13 and 14, the combination discloses performing one or more nonlinear transformations of the input signal to produce the respective signal components by performing the non-linear transformations according to respective polynomial functions, including accepting an input u and producing an output of the form |u|k or u|u|k for a positive integer k (Kim: Figure 3: Blocks 302, 304 and 306 recite the function x(n)|x(n)|2.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/10/2021